                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                                                                                  HANE L. KIM
                              NEW YORK REGIONAL OFFICE                            TELEPHONE: (212) 336-1088
                               BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400      EMAIL: KIMHA@SEC.GOV
                                       NEW YORK, NY 10281-1022



                                                               October 24, 2019
Via ECF

Honorable Roslynn R. Mauskopf
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     SEC v. Lawler, et al., No. 19 Civ. 4025 (RRM) (PK)

Dear Judge Mauskopf:

         Plaintiff Securities and Exchange Commission (the “Commission”) respectfully submits
this letter, pursuant to Local Civil Rule 1.4, requesting the withdrawal of Jennifer K. Vakiener as
attorney of record because she is no longer associated with the Commission. The Commission
continues to be represented through its other attorneys who have appeared in this matter.
Counsel for Defendants William Scott Lawler and Natalie Bannister have no objection to Ms.
Vakiener’s withdrawal.

       Accordingly, the Commission respectfully requests that the Court grant the application to
withdraw Ms. Vakiener.

                                              Respectfully submitted,

                                              /s/   Hane L. Kim
                                              Hane L. Kim


cc:    Joseph L. Francoeur (counsel for William Scott Lawler) (via ECF)
       Richard Nummi (counsel for Natalie Bannister) (via email)
